DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous office action filed on 02/26/2021 was withdrawn.
Response to Amendment
Applicant’s “pre-appeal arguments” filed on 07/26/2021 has been considered.
Claims 1-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, and 19 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 10, and 19 are directed to an abstract idea without significantly more. The claims recite a package delivery system can determine the condition is not met: receive multiple indications to sort, place, and load items from an order; sending inputs. 
The limitation of determining an intended delivery destination step as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system with a memory and at least one processor configured to execute the instructions”, nothing in the claim element precludes the step 
 Moreover, the limitation of receiving multiple indications to perform different steps (i.e., sort, place, and load) and sending multiple inputs as drafted, are processes that under broadest reasonable interpretation, cover performance by prescribed human activities but for the recitation of generic computer components. That is, other than reciting “a computer system with a memory and at least one processor configured to execute the instructions”, “at least one user device” and “a database”, nothing in the claim element precludes the steps from practically being performed by organized human activity. For example, but for the “a computer system with a memory and at least one processor configured to execute the instructions”, “a database”, and “at least one user device” in the context of these claims encompasses a person can send indications to perform different steps during fulfillment process and receiving inputs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by human activity but for the recitation of generic computer components, then it falls within the “Certain Methods or Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

This judicial exception is not integrated into a practical application because a computer system with a memory and at least one processor configured to execute the instructions, a database, and at least one user device is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of sending indications/instruction, receiving inputs) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim 1, 10, and 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system with a memory and at least one processor configured to execute the instructions, a database, and at least one user device to perform receiving, generating, associating, determining, sending indications and receiving inputs steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic 
Claims 2-9, 11-18 and 20, disclose insignificant helpful content to further describe content, such as the threshold value is fixed and associated with the parcel count and a volume, determine a third party carrier, sending instructions to place and pack items based on a displayed loading arrangement, and updating a database steps which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 2-9, 11-18 and 20 are directed to an abstract idea.
There are no additional claim element limitations recited in the claims 2-9, 11-18 and 20. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 2-9, 11-18 and 20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,560,461 to Tian et al., in view of U.S. Patent Application Publication No. 2015/0151913 to Wong et al., and further in view of U.S. Patent Application Publication No. 2019/0152376 to Schwartz et al.
With regard to claims 1 and 10, Tian discloses a computer-implemented system for a package delivery, the system comprising: 
a memory storing instructions (Fig. 7, col. 24, lines 3-6, memory 720); and 
at least one processor configured to execute the instructions to (Fig. 7, col. 24, lines 3-6, processors 710): 
receive, by a computer-implemented system, a customer order (col. 3, lines 7-8, multiple customers 100 may submit orders 120 to a distributor); 
generate, using the computer-implemented system, an order identifier based on the customer order (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4); 
associate each item of a plurality of items of the customer order with the order identifier (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4); 
determine, based on the order identifier, an intended delivery destination for each item, a storage space associated with the intended delivery destination, a delivery route, and a parcel count (Fig. 3, col. 11, lines 11-36 and col. 12, lines 10-28); 
determine whether the order identifier meets a condition (Fig. 3, col. 11, lines 11-36); based on a determination that the condition is not met (Fig. 3, col. 11, lines 11-36); 
receive, from at least one user-device, a first input related to a status of the first sortation process (col. 23, lines 41-64); 

However, Tian does not disclose determine, based on the order identifier, a storage cell associated with the delivery route; send, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items in the storage space associated with the intended delivery destination; -2-Application No.: 16/926,413Attorney Docket No.: 14904.0166-00000receive, from at least one user-device, a first input related to a status of the first sortation process; send, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item in the storage cell associated with the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process; receive, from at least one user-device, a second input related to a status of the second sortation process; send, to at least one user-device for display, a third indication to place the sorted each item into a container associated with the delivery route, without regard to the status of the second sortation process; and send, to at least one user-device for display, a fourth indication to load the placed items of the plurality of items in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order.
However, Wong teaches determine, based on the order identifier, a storage cell associated with the delivery route (paragraphs 47, 65, 74, and 97, Fig. 6); 
send, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items in the storage space associated with the intended delivery destination (Fig. 10-11, paragraphs 43-44, 47, 88, 107-108); 

 send, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item in the storage cell associated with the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process (Fig. 3 and Fig. 6, paragraphs 30, 47, 49); 
receive, from at least one user-device, a second input related to a status of the second sortation process (Fig. 7B, paragraphs 47, 65 and 103);
send, to at least one user-device for display, a third indication to place the sorted each item into a container associated with the delivery route, without regard to the status of the second sortation process (Fig. 7A-7B, paragraphs 65, 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tian to include, determine, based on the order identifier, a storage cell associated with the delivery route; send, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items in the storage space associated with the intended delivery destination; -2-Application No.: 16/926,413Attorney Docket No.: 14904.0166-00000receive, from at least one user-device, a first input related to a status of the first sortation process; send, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item in the storage cell associated with the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process; receive, from at least one user-device, a second input related to a status of the second sortation 
However, Schwartz teaches send, to at least one user-device for display, a fourth indication to load the placed items of the plurality of items in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order (paragraphs 40, 47, 59, 70, and 75)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tian to include, send, to at least one user-device for display, a fourth indication to load the placed items of the plurality of items in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order, as taught in Schwartz, in order to load and unload items to and from a shelf system, such as in a facility or a delivery vehicle (Schwartz, paragraph 2).
With regard to claims 2 and 11, Tian discloses the condition is met if the parcel count meets or exceeds a threshold amount (Fig. 3, col. 12, lines 10-27, col. 19, lines 1-24, col. 23, lines 41-64).  
With regard to claims 3 and 12, Tian discloses the threshold value is fixed (Fig. 3, col. 11, lines 11-36, item count threshold).  
With regard to claims 4 and 13, Tian discloses the processor is further configured to determine a volume associated with the parcel count, and the threshold value comprises a volume (col. 5, lines 1-19, the shipment splitting analyzer may also 
With regard to claims 5 and 14, Tian discloses the processor is further configured to determine whether a third party carrier will ship the order, and the condition is met if the third party carrier will ship the order (col. 18, lines 15-24, fulfillment planning engine 510 may be configured to divide a customer order into multiple item packages dependent on other parameters, including, but not limited to, a service level agreement, the location of one or more facilities with respect to a destination, customer and/or order priorities (e.g., premium customer service or premium shipping considerations), specialty transportation service availability, or specialty services capability (e.g., gift wrapping or export services). Examiner notes that splitting packages determination condition can be determined based on specialty transportation service, which can be considered as “the condition is met if the third party carrier will ship the order”).  
With regard to claims 6 and 15, Tian discloses the processor is further configured to, based on the condition being met, send, to at least one user-device for display, a fifth indication to place the plurality of items in at least one storage cell, and to pack each placed item in at least one common package (Fig. 3, col. 12, lines 10-27, col. 19, lines 1-24, col. 23, lines 41-64).  
With regard to claims 7, 16, and 20, the combination of references discloses the processor is further configured to, if the condition is met (Tian, Fig. 3, col. 12, lines 10-
With regard to claims 8 and 17, the combination of references discloses the processor is further configured to update a database of the computer-implemented system with information related with placing the plurality of items in the at least one storage cell, packing each placed item in the at least one common package, loading the common package for delivery on a delivery vehicle, and a delivery schedule of the common package for delivery (Schwartz, Paragraphs 40, 47, 59-61, 70, 75, and 103, The item database 230 stores information about items, such as packages and parcels, within the distribution network. The item database 230 can also store route information for delivery routes serviced by carriers. The item database 230 can also store information about the items being loaded and unloaded to and from a vehicle or distribution facility as they are scanned by the mobile computing device 220).  
With regard to claims 9 and 18, Tian discloses the processor is further configured to update a database of the computer-implemented system with information related with at least one of the first sortation process, the second sortation process, 
With regard to claim 19, Tian discloses a computer-implemented system for a package delivery, the system comprising: 
a memory storing instructions (Fig. 7, col. 24, lines 3-6, memory 720); and 
at least one processor configured to execute the instructions to (Fig. 7, col. 24, lines 3-6, processors 710): 
receive, by a computer-implemented system, a customer order (col. 3, lines 7-8, multiple customers 100 may submit orders 120 to a distributor);  
generate, using the computer-implemented system, an order identifier based on the customer order (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4, In this example, the item package described by the list in FIG. 6A is also associated with an order identifier 600. In various embodiments, this order identifier 600 may represent the original (i.e., complete) customer order);
associate each item of a plurality of items of the customer order with the order identifier (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4, In this example, the item package described by the list in FIG. 6A is also associated with an order identifier 600); 
determine, based on the order identifier, an intended delivery destination for each item, a storage space associated with the intended delivery destination, a delivery route, and a parcel count (Fig. 3, col. 11, lines 11-36 and col. 12, lines 10-28, Examiner notes that order information includes shipping/delivery/transportation information, wherein transportation information (i.e., air shipment or ground shipment) is used to determine a delivery route. Under broadest reasonable interpretation, storage space for 
determine whether the parcel count meets or exceeds a threshold amount (Fig. 3, col. 11, lines 11-36); 
based on a determination that the parcel count does not meet or exceed the threshold amount (Fig. 3, col. 11, lines 11-36, decision block 310, If the total number of items in the item package is below this threshold, shown as the positive exit from 310); 
receive, from at least one user-device, a first input related to a status of the first sortation process (col. 23, lines 41-64, it may be configured to receive inputs from other software applications, agents working in the facility or remotely, and/or automated systems within the facility (e.g., scanners, sensors, automated storing, picking, or packing equipment, or software applications managing one or more local or remote data stores. when a worker finishes the first sorting process, a completed status of the first 
receive, from at least one user-device, a second input related to a status of the second sortation process (col. 23, lines 41-64, it may be configured to receive inputs from other software applications, agents working in the facility or remotely, and/or automated systems within the facility (e.g., scanners, sensors, automated storing, picking, or packing equipment, or software applications managing one or more local or remote data stores. It’s obvious that workers can operate on a mobile terminal to send out a job finish confirmation in different working station. For example, when a worker finishes the second sorting process, a completed status of the second sortation process can be received, which is considered as “receiving a second input related to a status of the second sortation process”); Attorney Docket No.: 14904.0166-00000and 
based on a determination that the parcel count meets or exceeds the threshold amount, send, to at least one user-device for display, a fifth indication to place the plurality of items in at least one storage cell, and to pack each placed item in at least one common package (Fig. 3, col. 12, lines 10-27, col. 19, lines 1-24, col. 23, lines 41-64, shipment splitting analyzer splits items into multiple packages when the condition meets or exceed the threshold amount (i.e., quantity, volume, or weight). Examiner notes that the items in a given shipment set can be inducted to a packing station to be packed in a default container, which is considered as “place the plurality of items in at least one storage cell, and to pack each placed item in at least one common package”).
However, Tian does not disclose determine, based on the order identifier, a storage cell associated with the delivery route; send, to at least one user-device for 
However, Wong teaches determine, based on the order identifier, a storage cell associated with the delivery route (the item allocation component may be configured to determine, for a given item of an order, the best-fit slot categorization (which may also be referred to as the best-fit slot size) for such order. Examiner notes that allocating the best-fit slot of the sorting stations during the routing/processing items for the order, which can be considered as “determining… a storage cell associated with the delivery route”, paragraphs 47, 65, 74, and 97, Fig. 6); 
send, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items in the storage space associated 
receive, from at least one user-device, a first input related to a status of the first sortation process (As an example of the former, a reader communicatively coupled to the control system 190 may automatically read the conveyance receptacle identifier from a receptacle 104 as it passes on the conveyance mechanism 200, Examiner notes that a reader can scan the receptacle identifier during the diverting processing to track current information/location of the receptacle, paragraphs 46-47 and 103);
 send, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item in the storage cell associated with the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process (The conveyance receptacles may then be routed to particular destinations for the items contained within the receptacles in accordance with the requests (orders) currently being processed, e.g. 
receive, from at least one user-device, a second input related to a status of the second sortation process (a fixed, mobile, or hand-held reader 196 may be used to read or scan the conveyance receptacle identifier 106. After the conveyance receptacle identifier 106 is read, the control system 190 may activate an indicator 158 associated with a particular order slot 156 of an order sorting bin 154 located at the sorting station 152 that assigned to an order that is associated with receptacle 104 and thus with the unit 108 of an item contained therein. Examiner notes that the an order sorting bin 154 
send, to at least one user-device for display, a third indication to place the sorted each item into a container associated with the delivery route, without regard to the status of the second sortation process (As an alternative, or in addition, to indicators 158 physically located proximate to slots 156 on sorting bin 154, textual and/or graphical item placement directions may be displayed on a monitor of a computer, hand-held device, etc., or printed to paper output for operator(s) at sorting station 152. The operator may thus simply remove the unit 108, look to see which indicator 156 is currently activated by control system 190, and place the unit 108 into the associated slot 154. Examiner notes that an order sorting bin can be considered as a container and when each item sorted in the sorting station is assigned a sorting slot, the item can be placed into an order sorting bin associated with the sorting slot individually, wherein the item are placed in the bin without waiting for other items being processed, Fig. 7A-7B, paragraphs 65, 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tian to include, determine, based on the order identifier, a storage cell associated with the delivery route; send, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items in the storage space associated with the intended delivery destination; receive, from at least one user-device, a first input related to a status of the first sortation process; send, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item in the storage cell 
However, Schwartz teaches send, to at least one user-device for display, a fourth indication to load the placed items of the plurality of items in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order (For example, where the scanned item is intended for a destination at the beginning of the route, the on-vehicle controller 240 may determine the proposed shelf location at a point on a shelf 120a-d or a floor storage area 112a-b near the back of the cargo portion 102, nearer the door 104 than the driver portion 103. If the item is indented for a delivery point which occurs later in the route, such as in the last half or last quarter, the on-vehicle controller 240 determines a potential item storage location which is nearer the front of the cargo portion, or nearer the driver portion, paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tian to include, send, to at least one user-device for display, a fourth indication to load the placed items of the plurality of items in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order, as taught in 

Response to Arguments
Applicants' arguments filed on 07/26/2021 have been fully considered but they are not fully persuasive especially in light of the new reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose send a second indication to sort, using a second sortation process, each sorted item in the storage cell without regard to the status of the first sortation process; send  a third indication to place the sorted each item into a container associated with the delivery route, without regard to the status of the second sortation process; and send a fourth indication to load the placed items without regard to a status of the other items of the plurality of items of the customer order”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687